Opinion issued August 20, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00379-CV
                            ———————————
                            PENNY BAIRD, Appellant
                                         V.
  WELLS FARGO BANK, N.A. AND TRIBE GLOBAL PARTNERS, LLC,
                          Appellees


                    On Appeal from the 295th District Court
                             Harris County, Texas
                       Trial Court Case No. 2018-90476


                          MEMORANDUM OPINION

      This is an appeal from the trial court’s May 13, 2019 interlocutory summary

judgment order. Appellant’s brief was originally due on June 27, 2019. On July 1,

2019, we issued a notice advising appellant that unless the brief was filed within ten

days, we might dismiss the appeal for want of prosecution. Appellant neither timely
filed a brief nor requested an extension. See TEX. R. APP. P. 38.8(a)(1) (appellate

court may dismiss for want of prosecution for failure to file appellant’s brief).

      Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP.

P. 38.8(a)(1), 42.3(b), 43.2(f). We dismiss all pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Kelly, Hightower, and Countiss.




                                          2